19-1290
     Amides-Galdamez v. Barr
                                                                             BIA
                                                                       Poczter, IJ
                                                                    A205 734 146
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of April, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            DENNY CHIN,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   JOSE AMIDES-GALDAMEZ,
15            Petitioner,
16
17                    v.                                  19-1290
18                                                        NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Abdolreza Mazaheri, Esq., Sethi &
25                                    Mazaheri, LLC, New York, NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
28                                    General; Jessica E. Burns, Senior
 1                                    Litigation Counsel; Edward C.
 2                                    Durant, Trial Attorney, Office of
 3                                    Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Jose Amides-Galdamez, a native and citizen of

11   El Salvador, seeks review of an April 1, 2019 decision of the

12   BIA affirming an October 12, 2018 decision of an Immigration

13   Judge (“IJ”) ordering removal and denying asylum, withholding

14   of removal, and relief under the Convention Against Torture.

15   In re Jose Amides-Galdamez, No. A 205 734 146 (B.I.A. Apr. 1,

16   2019), aff’g No. A 205 734 146 (Immig. Ct. N.Y. City Oct. 12,

17   2018).       We   assume   the    parties’   familiarity   with   the

18   underlying facts and procedural history in this case.

19       We have reviewed both the IJ’s and BIA’s opinions “for

20   the sake of completeness.”          Wangchuck v. Dep’t of Homeland

21   Sec., 448 F.3d 524, 528 (2d Cir. 2006).        Amides-Galdamez does

22   not challenge his removability or the denial of asylum and

23   related relief.      He asserts only that the agency erred in

24   declining to continue his removal proceedings pending a final
                                   2
 1   decision in his bond proceedings or pending resolution of his

 2   application for Special Immigrant Juvenile Status (“SIJS”).

 3   We review the denial of a continuance for abuse of discretion.

 4   Flores v. Holder, 779 F.3d 159, 164 (2d Cir. 2015).                        The

 5   agency abuses its discretion in denying a continuance only

 6   “if (1) [the] decision rests on an error of law (such as

 7   application    of    the    wrong    legal      principle)     or   a   clearly

 8   erroneous factual finding or (2) [the] decision—though not

 9   necessarily    the    product       of   a     legal   error   or   a   clearly

10   erroneous factual finding—cannot be located within the range

11   of permissible decisions.”           Morgan v. Gonzales, 445 F.3d 549,

12   551-52 (2d Cir. 2006) (internal quotation marks omitted).

13   The   agency   did    not    abuse       its    discretion     in   denying   a

14   continuance     based       on      Amides-Galdamez’s          pending     bond

15   proceedings or SIJS application.

16         In deciding whether to grant a continuance, the agency

17   “should assess whether good cause supports such a continuance

18   by applying a multifactor analysis, which requires that the

19   . . . principal focus be on the likelihood that the collateral

20   relief will be granted and will materially affect the outcome

21   of the removal proceedings.”             Matter of L-A-B-R-, 27 I. & N.


                                              3
 1   Dec. 405, 406 (A.G. 2018).       The burden of establishing good

 2   cause is on the party requesting the continuance. Id. at

 3   413.

 4          The agency did not abuse its discretion in denying a

 5   continuance based on Amides-Galdamez’s pending bond appeal.

 6   The IJ and BIA correctly observed that bond proceedings are

 7   “separate and apart from” removal proceedings.             8 C.F.R.

 8   § 1003.19(d).     Furthermore,    as   the   agency   reasoned,   the

 9   outcome of the bond proceedings was too speculative to support

10   a continuance for two reasons: first, the IJ had yet to

11   determine whether Amides-Galdamez posed a flight risk; and,

12   second, there was no guarantee that his SIJS application would

13   be adjudicated prior to his merits hearing even if his case

14   was transferred to the non-detained docket.       Finally, Amides-

15   Galdamez’s pending bond proceedings did not relate to the

16   merits of his applications for relief from removal, but rather

17   to the timing of his hearing.        See Matter of L-A-B-R-, 27 I.

18   & N. Dec. at 406.

19          The agency also did not abuse its discretion in denying

20   a continuance based on the pending SIJS application.         First,

21   contrary to Amides-Galdamez’s claims, he did not file a


                                      4
 1   written motion for a continuance before the IJ or orally

 2   request a continuance based on his pending SIJS application

 3   at his final hearing.   Accordingly, there was no request for

 4   the IJ to rule on.   See Prabhudial v. Holder, 780 F.3d 553,

 5   555 (2d Cir. 2015) (holding that an applicant waives an issue

 6   that he does not raise before the IJ); Matter of L-A-B-R-, 27

 7   I. & N. Dec. at 413 (burden to establish good cause is on the

 8   party requesting the continuance).

 9       Second, the BIA analyzed the merits of a continuance

10   pending resolution of the SIJS application.   Amides-Galdamez

11   has not shown that the BIA abused its discretion in denying

12   a continuance.   While he contends that the agency neglected

13   to analyze the L-A-B-R- factors and improperly based its

14   decision solely on the remoteness of his visa priority date,

15   “good cause does not exist if the alien’s visa priority date

16   is too remote to raise the prospect of adjustment of status

17   above the speculative level.”     Matter of L-A-B-R-, 27 I. &

18   N. Dec. at 418; cf. Elbahja v. Keisler, 505 F.3d 125, 129 (2d

19   Cir. 2007) (“[I]t does not constitute an abuse of discretion

20   for an IJ to decline to continue a removal proceeding in order

21   to permit adjudication of a removable alien's pending labor


                                   5
 1   certification.”).   The BIA thus reasonably concluded that

 2   even assuming that Amides-Galdamez was eligible for SIJS, the

 3   likelihood of that relief remained speculative given the

 4   “lengthy wait [time] for an available visa.”    As such, the

 5   agency did not abuse its discretion in determining that his

 6   pending SIJS application did not constitute good cause for a

 7   continuance.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe,
13                               Clerk of Court




                                   6